COURT OF APPEALS OF VIRGINIA


              Present: Senior Judges Annunziata, Clements and Petty
UNPUBLISHED



              RUSSELL CLINTON HUNTLEY
                                                                               MEMORANDUM OPINION*
              v.     Record No. 0663-22-3                                          PER CURIAM
                                                                                 DECEMBER 29, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF ROCKBRIDGE COUNTY
                                             Christopher B. Russell, Judge

                               (Michael J. Hallahan, II, on brief), for appellant. Appellant
                               submitting on brief.

                               (Jason S. Miyares, Attorney General; Rebecca M. Garcia, Assistant
                               Attorney General, on brief), for appellee. Appellee submitting on
                               brief.


                     Russell Clinton Huntley’s counsel filed a brief on his behalf accompanied by a motion for

              leave to withdraw in accordance with Anders v. California, 386 U.S. 738, 744 (1967). Huntley’s

              counsel argues that insufficient evidence supports the jury verdict convicting Huntley of

              attempting to possess with the intent to distribute a Schedule I/II controlled substance, in

              violation of Code § 18.2-248. A copy of the Anders brief has been furnished to Huntley with

              sufficient time for him to raise any matter that he chooses. Huntley has filed a pro se

              supplemental brief raising a variety of other issues. After examining the briefs and record in this

              case, the panel has determined that this appeal is wholly frivolous and unanimously holds that oral




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
argument is unnecessary because “the appeal is wholly without merit.”1 Code § 17.1-403(ii)(a);

Rule 5A:27(a). Consequently, we affirm the trial court’s judgment.2

                                         BACKGROUND3

       A grand jury indicted Huntley with conspiring to manufacture, sell, give, distribute, or

possess with intent to distribute ten or more grams of methamphetamine or twenty grams of a

substance containing methamphetamine, and a jury trial was scheduled on that charge. Two days

before trial, the grand jury indicted Huntley with attempting to possess with the intent to

distribute methamphetamine. That charge was joined with the original charge for trial, and

Huntley did not object.

       Read in the light most favorable to the Commonwealth, the evidence at Huntley’s jury

trial was as follows.4 On June 30, 2020, Virginia State Police Officer Ben Caldwell spoke with

an individual who had been arrested, following a traffic stop, for possession with intent to

distribute methamphetamine. That individual, later identified as “Jay,” told Officer Caldwell

that he was delivering three ounces of methamphetamine to someone he knew as “Old Man.”5


       1
         We also note that the parties waived oral argument in this case. See Code § 17.1-403(ii)
(permitting the parties to waive argument).
       2
          The final sentencing order erroneously reflects that Huntley was found guilty of
possession with intent to manufacture a Schedule I/II controlled substance. The record, however,
reflects that Huntley was convicted of attempted possession with the intent to distribute a
Schedule I/II controlled substance. Accordingly, this matter is remanded to the trial court for the
sole purpose of amending the final sentencing order to reflect that Huntley was found guilty of
attempted possession with the intent to distribute a Schedule I/II controlled substance.
       3
         “In accordance with familiar principles of appellate review, the facts will be stated in the
light most favorable to the Commonwealth, the prevailing party [below].” Poole v. Commonwealth,
73 Va. App. 357, 360 (2021) (quoting Gerald v. Commonwealth, 295 Va. 469, 472 (2018)).
       4
           Huntley did not raise any challenge to the jury’s composition.
       5
        Huntley successfully objected to Officer Caldwell testifying that the substance Jay
possessed was actually methamphetamine. The Commonwealth presented no evidence about
whether Jay actually had methamphetamine.
                                             -2-
Using Jay’s cell phone Officer Caldwell texted the number associated with Old Man and asked if

he was willing to meet Jay’s “uncle” in a Walmart parking lot. The individual on the other end6

agreed and stated that he would arrive in a blue Nissan. The text messages discussed the place

and time of the meeting but did not explicitly reference methamphetamine. The Commonwealth

did not submit the text messages into evidence at trial but relied on Officer Caldwell’s

characterization of the messages.

       While the police waited for Old Man, Rockbridge County Sheriff’s Investigator Phillip

Flint purchased five pounds of Epsom salt, which he used to make a bag of imitation

methamphetamine. He placed the bag in a Wheat Thins box and put the box in a yellow bag. He

then gave the yellow bag and recording equipment to Botetourt County Sheriff’s Sergeant David

Anderson, the undercover officer who would portray Jay’s “uncle.” Sergeant Anderson used that

equipment to record the offense; portions of those recordings were played for the jury at trial but

not admitted into evidence or made part of the record.

       Sergeant Anderson, driving a pickup truck, parked at the Walmart in view of other

officers. Officer Caldwell observed a blue Nissan get gas and then drive to the Walmart. He

identified Huntley at trial as the man in the front passenger seat of the Nissan. The Nissan pulled

behind Sergeant Anderson’s truck; Huntley exited the Nissan and entered the passenger seat of

Sergeant Anderson’s vehicle. Sergeant Anderson and Huntley drove around the parking lot

followed by the Nissan. Sergeant Anderson asked Huntley if he had the $1,600 they had agreed

on, and Huntley produced the money wrapped in a rubber band. Sergeant Anderson then handed

the yellow bag to Huntley, informing him that it was “some fire shit, be careful with it.”

Sergeant Anderson testified that “on the street a lot of people refer to [methamphetamine] as


       6
       Huntley objected to Officer Caldwell testifying definitively that Huntley was texting as
Old Man. The trial court clarified that Officer Caldwell testified only that he was texting
“someone.”
                                                -3-
fire.” He never took the substance out of the box or showed it to Huntley, and Huntley never

looked inside the box. Nor did Huntley explicitly refer to methamphetamine or any of its

common street names. Sergeant Anderson parked, Huntley exited the vehicle, and other officers

arrested him.

       Huntley waived his Miranda7 rights, and Officer Flint interviewed him.8 Huntley

initially claimed that he was helping out a friend and was going to pick up a quarter pound of

marijuana. Later, when Officer Flint asked about methamphetamine, Huntley admitted that he

was going to pick up three ounces of methamphetamine from Jay’s uncle and deliver it to a man

named Tory in Charlottesville.

       Huntley testified that he intended to purchase marijuana, not methamphetamine. He

believed that the bag contained marijuana and did not know what Sergeant Anderson meant

when he mentioned “fire.” He explained that he told Officer Flint that he was planning on

picking up methamphetamine because he was “just all confused. It had been all day. They

wouldn’t let me go eat. Wouldn’t let me . . . go to the cell or nothing. They just kept me in there

and I don’t know, I just got confused.” He further testified that the officers did not like his

answers about marijuana and told him that it was methamphetamine “[o]ver and over and over

again” until he agreed. He admitted that he did not know anybody in Charlottesville named Tory

and had lied about that part.

       After the trial court denied Huntley’s motion to strike and renewed motion, the jury

convicted him of attempting to possess with the intent to distribute methamphetamine.9 The trial




       7
           Miranda v. Arizona, 384 U.S. 436 (1966).
       8
         This interview was also recorded and portions of it were played for the jury at trial but
not entered into evidence or included as part of the record.
       9
           The jury acquitted Huntley of the conspiracy charge.
                                                -4-
court sentenced Huntley to eight years’ imprisonment with five years and two months suspended.

Huntley appeals.

                                             ANALYSIS

                                   I. Sufficiency of the Evidence

       Huntley, through counsel, argues that the evidence was insufficient to support his

conviction. “On review of the sufficiency of the evidence, ‘the judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to

support it.’” Ingram v. Commonwealth, 74 Va. App. 59, 76 (2021) (quoting Smith v.

Commonwealth, 296 Va. 450, 460 (2018)). “The question on appeal, is whether ‘any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt.’”

Id. (quoting Yoder v. Commonwealth, 298 Va. 180, 182 (2019)). “If there is evidentiary support

for the conviction, ‘the reviewing court is not permitted to substitute its own judgment, even if its

opinion might differ from the conclusions reached by the finder of fact at the trial.’” Chavez v.

Commonwealth, 69 Va. App. 149, 161 (2018) (quoting Banks v. Commonwealth, 67 Va. App.

273, 288 (2017)).

       The only element of the offense that Huntley disputes is that he intended to possess

methamphetamine rather than marijuana. Based on the evidence presented at trial, however, a

reasonable fact finder could conclude that Huntley intended to possess methamphetamine. Upon

questioning, Huntley admitted to law enforcement that he intended to purchase three ounces of

methamphetamine. Although he provided an explanation for that admission during trial, the jury

could conclude that he was lying to conceal his guilt. See Brown v. Commonwealth, 75 Va. App.

388, 414 (2022) (“In its role of judging witness credibility, the fact finder is entitled to disbelieve

the self-serving testimony of the accused and to conclude that the accused is lying to conceal his

guilt.” (quoting Marable v. Commonwealth, 27 Va. App. 505, 509-10 (1998))).

                                                 -5-
       In a blue Nissan, Huntley appeared at the time and place as agreed in the text messages

sent to Old Man using Jay’s phone. When Sergeant Anderson, posing as Jay’s uncle, asked

Huntley if he had the $1,600 as he had agreed, Huntley produced money wrapped in a rubber

band. Considering this evidence with Officer Caldwell’s testimony that Jay said he was

delivering three ounces of methamphetamine to Old Man, a reasonable fact finder could

conclude beyond a reasonable doubt that Huntley was guilty of attempting to possess with intent

to distribute methamphetamine.

                                  II. Huntley’s Pro Se Arguments

       Huntley raises a variety of arguments in his pro se supplemental brief.10 Specifically, he

argues that (1) he was denied due process because he was served with the indictment on the day

of trial, had not had adequate consultation with his attorney, and was denied the right to

cross-examine Jay, who did not testify, (2) references to the text messages between Officer

Caldwell and Old Man were hearsay, (3) references to the substance recovered from Jay were

hearsay because the Commonwealth did not submit laboratory analysis of the substance,

(4) references to the substance in the yellow bag were hearsay because the Commonwealth did

not submit laboratory analysis of that substance, (5) Huntley was denied his Miranda rights, and

(6) Huntley received ineffective assistance of counsel.

       “No ruling of the trial court . . . will be considered as a basis for reversal unless an

objection was stated with reasonable certainty at the time of the ruling, except for good cause

shown or to enable this Court to attain the ends of justice.” Rule 5A:18. “Rule 5A:18 requires a

litigant to make timely and specific objections, so that the trial court has ‘an opportunity to rule

intelligently on the issues presented, thus avoiding unnecessary appeals and reversals.’” Brown



       10
         Huntley’s pro se supplemental pleading is styled “Motion and Order to Vacate
Conviction.”
                                            -6-
v. Commonwealth, 279 Va. 210, 217 (2010) (quoting West v. Commonwealth, 43 Va. App. 327,

337 (2004)). “Specificity and timeliness undergird the contemporaneous-objection rule [and]

animate its highly practical purpose.” Bethea v. Commonwealth, 297 Va. 730, 743 (2019).

       Huntley did not timely raise any of the allegations contained in his pro se pleading in the

trial court. He did not raise any of the due process or Miranda objections he now raises on

appeal.11 Although he raised some objections to Officer Caldwell’s testimony about the text

messages and the substance recovered from Jay, he did not raise any hearsay objections. Finally,

Huntley informed the trial court that he was satisfied with his attorney’s service and did not raise

any concerns about the effective assistance of counsel.12 Accordingly, Huntley has not preserved

for appellate review the claims he asserts in his pro se supplemental pleading. He does not

invoke any of the exceptions to Rule 5A:18, and this Court does not do so sua sponte. Edwards

v. Commonwealth, 41 Va. App. 752, 761 (2003) (en banc).

                                           CONCLUSION

       For the foregoing reasons, we affirm the trial court’s judgment and grant the motion for

leave to withdraw. See Anders, 386 U.S. at 744. This Court’s records shall reflect that Russell

Clinton Huntley is now proceeding without the assistance of counsel in this matter and is

representing himself on any further proceedings or appeal.

                                                                            Affirmed and remanded.




       11
            In fact, Huntley testified that he waived his Miranda rights.
       12
           This argument raises a separate problem with Huntley’s pro se supplemental brief; it
fails to conform with Rule 5A:20. Most importantly, Huntley provides no argument relating to
any of his claims, in violation of Rule 5A:20(e). Such failure is substantial. For example, we are
unable to discern why Huntley believes his counsel to be ineffective; he seems to believe so
based on counsel’s motion for leave to withdraw on appeal. In any event, claims of ineffective
assistance of counsel are not cognizable on appeal. Vay v. Commonwealth, 67 Va. App. 236, 260
(2017) (citing Dowdy v. Commonwealth, 278 Va. 577, 591 (2009)).
                                               -7-